UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2219


QUANCIDINE HINSON-GRIBBLE,

                     Plaintiff - Appellant,

              v.

UNITED STATES OFFICE OF PERSONNEL MANAGEMENT; SURVIVORS
OUTREACH SERVICES,

                     Defendants - Appellees,

              and

KATHERINE ARCHULETA, Former Director; DONNA SEYMOUR, Chief
Information Officer; ARMY COMMUNITY SERVICES; CHARLOTTE
WATSON; AMY MELENDEZ; JOANIE L. HAMMONS; DAVID E.
MCDERMOTT, Deputy Director, Operations; JIM SZATKOWSKI, Congressional
Team Lead; CYNTHIA VIRRUETA, Beneficiary Services Branch; JOHN W.
ELLERBE, DA Project Manager; JIM KLEMOWSKI; ETHEL KNOCK, ID Card
Supervisor; JEFFREY M. SANBORN, Colonel; KAY HAGAN, Senator,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00070-FL)


Submitted: March 22, 2019                                        Decided: April 11, 2019


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Quancidine Hinson-Gribble, Appellant Pro Se. Roberto Francisco Ramirez, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee United States Office of Personnel Management.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Quancidine Hinson-Gribble appeals the district court’s order dismissing her civil

action without prejudice for insufficient service of process. ∗ Finding no reversible error,

we affirm.

       We review for abuse of discretion a district court’s dismissal of an action for

insufficient service of process. See Shao v. Link Cargo (Taiwan) Ltd., 986 F.2d 700, 708

(4th Cir. 1993). Here, the district court correctly concluded that neither the United States

Attorney’s Office for the Eastern District of North Carolina nor the United States

Attorney General were properly served, as required to effect service on any of the federal

agencies and officers Hinson-Gribble named as defendants. See Fed. R. Civ. P. 4(i).

Hinson-Gribble’s in forma pauperis status and reliance on the United States Marshals

Service to complete service do not excuse this deficiency, as Hinson-Gribble failed to

take any steps to remedy the service defect even after the district court notified her of the

appropriate steps for perfecting service and provided her with additional time to comply.

See Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987); cf. Olsen v. Mapes, 333
F.3d 1199, 1205 (10th Cir. 2004) (holding that lack of compliance with Rule 4(i) did not

justify dismissal where district court’s orders did not provide “specific instructions to


       ∗
        Although Hinson-Gribble questions a reference in the district court’s judgment to
a “show cause” order, the court clearly based its dismissal on Hinson-Gribble’s failure to
adequately serve Defendants and provide timely proof of such service, as the court had
directed her to do in its August 22, 2018, order. Hinson-Gribble’s district court filings
also belie her contention that she did not receive the August 22 order ruling on her
motions for default judgment and Defendants’ motion to dismiss.


                                             3
Plaintiffs as to how to correct the defects in their service,” and plaintiffs made good faith

attempt to comply with rule and court orders regarding proper service). We therefore

discern no abuse of discretion in the district court’s dismissal of the action without

prejudice for insufficient service.

       Hinson-Gribble also contests the district court’s denial of her motions for default

judgment. Contrary to Hinson-Gribble’s assertion, Defendants’ time to file a motion to

dismiss for insufficient service did not begin to run until after the district court completed

its frivolity review in September 2017. See Robinson v. Clipse, 602 F.3d 605, 608 (4th

Cir. 2010).   And because a court cannot enter default judgment against a defendant on

whom valid process was not served, Armco, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733
F.2d 1087, 1089 (4th Cir. 1984), we conclude the district court did not abuse its

discretion in declining to enter default judgments in this case, see White v. Gregory, 1
F.3d 267, 270 (4th Cir. 1993) (standard of review).

       Finally, Hinson-Gribble argues that the district court should have recused itself.

To the extent this issue is properly before us, see Pornomo v. United States, 814 F.3d
681, 686 (4th Cir. 2016) (declining to review issues raised for first time on appeal), our

review of the record reveals no colorable grounds for recusal, sua sponte or otherwise,

see 28 U.S.C. § 455(a), (b) (2012); Liteky v. United States, 510 U.S. 540, 555-56 (1994).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              4